DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The following rejections are final necessitated by amendment since the claims have been modified to contain a new combination of limitations not previously considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR20170001535U) in view of Ke (CN 206314926U), further in view of Jeong WO 2015/147439 A1.
With respect to claims 1-8, 11-15, and 18-21, the Han reference discloses a portable water cup, and specifically discloses the following features (see paragraphs [0018]-[0028] of the specification, Figures 1-6): a water bottle body 1 having a space for storing water therein and comprising a body joint formed with an inner side (see Figure 4); a sterilizing module, the sterilizing module comprising a 
The transparent window (2) (relative to claim 3) in the interior of the portable water cup has a sealing ring 25 seated on ring 6 wherein the sealing member 25 is disclosed in figure 5a as covering the side of quartz window 2, and a second sealing member 26 (relative to claims 4-6) constitutes a detachment preventing portion/break away prevention portion for preventing the sterilizing module from being inserted into the interior of the water cup main body at a predetermined depth (the light source 5 is coupled/held (breakaway prevention) in place by the threads above region 4 attaching to part 1, not numbered), and another anti-detachment part (breakaway prevention) located at an upper portion of the main body coupling part and protruding from an inner side of the main body of the water cup, the anti-detachment part separating the water storage space of the water cup from the main body coupling part and being made of a material that can be penetrated by ultraviolet rays; since the transparent window 2 is screwed and sealed inside the main body (relative to claim 18, since the inner and outer walls are the same, simple differ sides of the same material), a through hole must be formed inside the main body, which must be penetrated by ultraviolet rays; the body interface is an internal thread located inside the water cup body, and the module interface is an external thread that engages with the internal thread. 

 The reference also does not disclose a sensor operable to sense water stored in the bottle and the sensor is capable of activating the UV lamp, UV reflection (relative to claim 19), or sealing member arrangement. 
However, the Ke reference discloses a cup with germicidal efficacy, and specifically discloses the following technical features (see pages 3-4 English translation description of drawings 1-4] of the specification, Figures 1-4): comprises a water cup main body 3, a sterilizing module is installed at an upper end of the water cup main body 3, the sterilization module includes a housing having an ultraviolet outlet, the housing comprises a first housing 12 having an ultraviolet outlet formed on an upper surface and a second housing 11 under the first housing/interior sealing member 12, the sides of the first housing 12 being formed with a module coupling part coupled to the water cup main body structural part and having a light source module disposed therein, 21, and the interior of the second housing 11 comprising a power supply storage part 16. The reference further discloses an interior sealing ring 20 below lens 20 having exterior sealing ring 22 above the lens, and section 12 creates a seat for the lens to seal around the outlet or drinking portion of the cup, similar to instant claims 4-6.
The Ke reference also discloses: An ultraviolet sterilization module 6 arranged in that housing, including ultraviolet LED lamps, a control unit for controlling ultraviolet officials, a power supply for supplying power, the power supply unit mounting the battery 16, the ultraviolet LED lamp, and the control unit on the circuit board 18, further comprising a charging base 5 for charging the battery, and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of the Han reference, and apply the above-described features to the Ke reference, with respect to arranging the UV device and reflective material in the first housing, the seating arrangement, sealing members, and timer, since the reference discloses it would provide the added benefit of creating a self-contained sterilization and drinking device with automated timer control to provide increased reliability.
The Jeong reference discloses that sensor 120 attached the upper portion of the water bottle 110 may control process function such as UV source 140  start and stop modes disclosed in the English translation of the use for invention in the best mode.
It would have being obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Han reference and use the sensor to activate the UC device, since it would yield the added benefit of automatic disinfection when in use as evidenced by the Jeong reference. 
With respect to claim 9 and 10, the Han in view of Ke in view of Jeong references do not disclose the water bottle is threaded on the inside or both the inside and outside.  
. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ke in view of Jeong as applied above further in view of Maiden U.S. Publication 2015/0053624 A1.
With respect to claim 22, the Han in view of Ke in view of Jeong references do not expressly disclose the UV sensor being a humidity, a gyro, a distance, a gesture or motion sensors.
 However, the Maiden reference discloses in paragraphs such as 0044, a water bottle having a UV sensor that operates the UV light cycle and intensity, to ensure proper treatment is delivered to the treatment medium.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Han in view of Ke in view of Jeong references and use a UV intensity sensor to active and operate the UV lamp, since the Maiden reference discloses it would yield the added benefit of ensuring proper treatment to the medium.  






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774